Opinion
per Curiam,
This appeal involves the expansion of a nonconforming use. The principles governing the increase or extension or expansion of a nonconforming use are well settled. See Firth v. Scherzberg, 366 Pa. 443, 77 A. 2d 443; Humphreys v. Stuart Realty Corp., 364 Pa. 616, 73 A. 2d 407; Peirce Appeal, 384 Pa. 100, 119 A. 2d 506; Blanarik Appeal, 375 Pa. 209, 100 A. 2d 58; Gilfillan’s Permit, 291 Pa. 358, 140 A. 136.
We have examined the record and find no manifest abuse of discretion or error of law. The order of the Court below is affirmed on the opinion of Judge Lois Mary McBride, which is reported in 8 D. & C. 2d 539. Appellant to pay the costs.